        Case: 3:19-cv-00099-jdp Document #: 24 Filed: 12/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN
                                  MADISON DIVISION
__________________________________________
                                             )
Standard Process, Inc.,                      )
                                             )
                      Plaintiff,             )   3:19-cv-00099-SLC
                                             )
v.                                           )    Judge James D. Peterson
                                             )
The Antitrend LLC, et al.,                   )
                                             )
                      Defendants.            )
_________________________________________ )

              NOTICE OF WITHDRAWAL OF KATHERINE G. BARNES
                      AS CO-COUNSEL FOR DEFENDANT

       Notice is hereby given of the withdrawal of Katherine G. Barnes as co-counsel for

Plaintiff Standard Process, Inc. Ann M. Maher of Husch Blackwell LLP, William D. Kloss, Jr.

and Angelyne E. Lisinski of Vorys, Sater, Seymour & Pease LLP, remain counsel for Plaintiff.



Dated: December 5, 2019

                                           Respectfully submitted,

                                           /s/ Katherine G. Barnes______________________
                                           Katherine G. Barnes

                                           Ann M. Maher
                                           Husch Blackwell LLP
                                           555 East Wells Street
                                           Suite 1900
                                           Milwaukee, WI 53202-3819
                                           Telephone: 414-978-5410
                                           Facsimile: 414-223-5000
                                           Email: ann.maher@huschblckwell.com
        Case: 3:19-cv-00099-jdp Document #: 24 Filed: 12/05/19 Page 2 of 2



                                              -AND-

                                              William D. Kloss, Jr., Esq.
                                              Angelyne E. Lisinski
                                              Vorys, Sater, Seymour and Pease LLP
                                              52 East Gay Street, P.O. Box 1008
                                              Columbus, Ohio 43216-1008
                                              Telephone: (614) 464-6360
                                              Facsimile: (614-719-4807
                                              wdklossjr@vorys.com
                                              aelisinski@vorys.com

                                              Attorneys for Plaintiff Standard Process, Inc.




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of December, 2019, the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.



                                              /s/ William D. Kloss, Jr._________________
                                              William D. Kloss, Jr.




                                                -2-
